UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: December 31 Date of reporting period: June 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Top 10 holdings 1 Progress Energy, Inc. 3.3% DTE Energy Co. 2.8% OGE Energy Corp. 3.2% Atmos Energy Corp. 2.7% Bank of America Corp., 8.625%, Vectren Corp. 2.7% Ser MER 3.2% Duquesne Light Co., 6.500% 2.6% NSTAR 2.9% CH Energy Group, Inc. 2.6% Spectra Energy Corp. 2.9% Industry composition Multi-utilities 33% Diversified banks 4% Electric utilities 21% Oil & gas storage & transportation 3% Diversified financial services 18% Life & health insurance 2% Gas utilities 8% Oil & gas exploration & production 2% Wireless telecommunication services 4% Short-term investments & other sectors 5% 1 As a percentage of the Funds total investments on June 30, 2009. 2 Investments concentrated in one industry may fluctuate more widely than investments diversified across industries. Because the Fund may focus on particular industries, its performance may depend on the performance of those industries. 6 Tax-Advantaged Dividend Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Fund’s investments Securities owned by the Fund on 6-30-09 (unaudited) Shares Value Common stocks 79.58% (Cost $433,895,281) Electric Utilities 14.37% American Electric Power Co., Inc. (Z) 540,000 15,600,600 Duke Energy Corp. (Z) 685,000 9,994,150 Great Plains Energy, Inc. (Z) 40,000 622,000 Pinnacle West Capital Corp. (Z) 215,000 6,482,250 Progress Energy, Inc. (Z) 585,000 22,130,550 Southern Co. (Z) 305,000 9,503,800 Gas Utilities 8.86% Atmos Energy Corp. (Z) 741,800 18,574,672 Northwest Natural Gas Co. (Z) 130,000 5,761,600 ONEOK, Inc. (Z) 520,000 15,334,800 Industrial Conglomerates 1.20% General Electric Co. (Z) 460,000 5,391,200 Integrated Oil & Gas 2.19% BP PLC, SADR 80,000 3,814,400 Total SA ADR (Z) 110,000 5,965,300 Integrated Telecommunication Services 0.93% Alaska Communications Systems Group, Inc. (Z) 55,000 402,600 AT&T, Inc. 90,000 2,235,600 Fairpoint Communications, Inc. 4,248 2,549 Verizon Communications, Inc. 50,000 1,536,500 Multi-Utilities 45.94% Ameren Corp. (Z) 555,000 13,813,950 Black Hills Corp. (Z) 535,000 12,299,650 CH Energy Group, Inc. (Z) 375,000 17,512,500 Consolidated Edison, Inc. (Z) 310,000 11,600,200 Dominion Resources, Inc. (Z) 375,000 12,532,500 DTE Energy Co. (Z) 600,000 19,200,000 Integrys Energy Group, Inc. (Z) 580,000 17,394,200 NiSource, Inc. (Z) 790,500 9,217,230 NSTAR (Z) 610,000 19,587,100 OGE Energy Corp. (Z) 775,000 21,948,000 PNM Resources, Inc. (Z) 58,000 621,180 Public Service Enterprise Group, Inc. (Z) 330,000 10,767,900 TECO Energy, Inc. (Z) 387,800 4,626,454 Vectren Corp. (Z) 785,000 18,392,550 Xcel Energy, Inc. (Z) 880,000 16,200,800 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 7 F I N A N C I A L S T A T E M E N T S Shares Value Oil & Gas Storage & Transportation 4.37% Spectra Energy Corp. (Z) 1,155,000 19,542,600 Publishing 0.00% Idearc, Inc. (I) 26,830 995 Wireless Telecommunication Services 1.72% Vodafone Group PLC, ADR (Z) 396,000 7,718,040 Shares Value Preferred stocks 71.07% (Cost $398,443,644) Broadcasting & Cable TV 0.59% CBS Corp., 7.250% 145,000 2,631,749 Cable & Satellite 0.64% Comcast Corp., 7.000% (Z) 125,500 2,876,460 Consumer Finance 1.13% HSBC Finance Corp., 6.360%, Depositary Shares, Ser B (Z) 150,000 2,385,000 HSBC Holdings, 8.125% (Z) 50,000 1,189,500 SLM Corp., 6.970%, Ser A (Z) 42,500 1,500,250 Diversified Banks 5.36% Royal Bank of Scotland Group PLC, 5.750%, SADR, Ser L 858,500 8,370,375 USB Capital VIII, 6.350%, Ser 1 55,000 1,198,450 Wells Fargo & Co., 8.000% (Z) 647,900 14,448,170 Diversified Financial Services 27.64% ABN AMRO Capital Funding Trust VII, 6.080%, Ser G 983,000 11,255,350 Bank of America Corp., 6.204%, Depositary Shares, Ser D (Z) 240,000 4,420,800 Bank of America Corp., 6.375%, Ser 3 (Z) 139,000 2,267,090 Bank of America Corp., 6.625%, Ser I (Z) 355,000 5,946,250 Bank of America Corp., 6.700% (Z) 500,000 8,500,000 Bank of America Corp., 8.200% (Z) 185,000 3,653,750 Bank of America Corp., 8.625%, Ser MER 1,057,800 21,452,184 Citigroup Capital VIII, 6.950% 522,300 8,090,427 Citigroup, Inc., 8.125%, Depositary Shares, Ser AA 343,050 6,408,174 Citigroup, Inc., 8.500%, Ser F 125,000 2,335,000 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 282,000 5,183,160 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 310,000 5,573,800 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 797,893 15,750,409 ING Groep NV, 6.200% (Z) 109,100 1,617,953 ING Groep NV, 7.050% (Z) 140,000 2,308,600 JPMorgan Chase & Co., 5.490%, Ser G (Z) 256,100 10,500,100 JPMorgan Chase & Co., 5.720%, Ser F (Z) 15,100 622,271 JPMorgan Chase & Co., 6.150%, Ser E (Z) 98,000 4,238,500 JPMorgan Chase & Co., 8.625% (Z) 143,000 3,637,920 See notes to financial statements 8 Tax-Advantaged Dividend Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Shares Value Electric Utilities 17.52% Alabama Power Co., 5.300%, Class A (Z) 176,500 3,657,080 Carolina Power & Light Co., 5.440% (Z) 111,493 9,577,951 Duquesne Light Co., 6.500% (Z) 427,000 17,547,053 Entergy Arkansas, Inc., 4.560% (Z) 9,388 640,438 Entergy Arkansas, Inc., 4.560%, Ser 1965 (Z) 9,818 669,772 Entergy Arkansas, Inc., 6.450% (Z) 110,000 2,227,500 Entergy Mississippi, Inc., 4.920% (Z) 8,190 588,913 Entergy Mississippi, Inc., 6.250% (Z) 197,500 4,912,812 FPC Capital I, 7.100%, Ser A (Z) 70,000 1,704,500 FPL Group Capital Trust I, 5.875% (Z) 260,000 6,136,000 Interstate Power & Light Co., 7.100%, Ser C (Z) 20,700 513,567 Interstate Power & Light Co., 8.375%, Ser B (Z) 233,000 6,139,550 PPL Electric Utilities Corp., 6.250%, Depositary Shares (Z) 300,000 6,459,390 PPL Energy Supply LLC, 7.000% (Z) 297,512 7,476,477 Southern California Edison Co., 6.000%, Ser C (Z) 30,000 2,236,875 Southern California Edison Co., 6.125% (Z) 50,000 3,851,565 Xcel Energy, Inc., 4.560%, Ser G (Z) 53,900 4,096,400 Gas Utilities 3.17% Southern Union Co., 7.550%, Ser A 602,700 14,217,693 Investment Banking & Brokerage 0.01% Lehman Brothers Holdings, Inc., 5.670%, Depositary Shares, Ser D (H) 65,000 3,900 Lehman Brothers Holdings, Inc., 5.940%, Depositary Shares, Ser C (H) 274,760 13,738 Lehman Brothers Holdings, Inc., 6.500%, Depositary Shares, Ser F (H) 219,300 12,061 Life & Health Insurance 3.58% Metlife, Inc., 6.500%, Ser B (Z) 780,000 16,029,000 Multi-Utilities 3.73% BGE Capital Trust II, 6.200% 147,100 2,794,900 Constellation Energy Group, Inc., 8.625% 300,000 6,579,000 Pacific Enterprises, 4.500% (Z) 45,000 3,330,000 Public Service Electric & Gas Co., 5.050%, Ser D 22,987 1,953,895 Public Service Electric & Gas Co., 5.280%, Ser E 22,930 2,052,235 Oil & Gas Exploration & Production 3.40% Nexen, Inc., 7.350% 742,500 15,228,675 Specialized Finance 0.49% CIT Group, Inc., 6.350%, Ser A 310,000 2,216,500 U.S. Government Agency 0.02% Federal National Mortgage Assn. (8.250% to 12-31-10 then variable) (I) 60,000 80,400 Wireless Telecommunication Services 3.79% Telephone & Data Systems, Inc., 7.600%, Ser A 430,000 8,836,500 United States Cellular Corp., 7.500% 398,294 8,117,232 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 9 F I N A N C I A L S T A T E M E N T S Maturity Rate date Shares Value Short-term investments 0.51% (Cost $2,300,000) U.S. Government Agency 0.51% Federal Home Loan Bank Discount Notes 0.010% 7/1/09 2,300,000 2,300,000 Total investments (Cost $834,638,925) † 151.16% Other assets and liabilities, net (51.16%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (H) Non-income-producing issuer that has filed for protection under the Federal Bankruptcy Code and/or is in default of interest payment. (I) Non-income-producing security. (Z) All or a portion of this security is pledged as collateral for the Committed Facility Agreement (see Note 9). Total collateral value at June 30, 2009 was $507,427,652. † At June 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $845,273,909. Net unrealized depreciation aggregated $168,382,225, of which $115,685,667 related to appreciated investment securities and $284,067,892 related to depreciated investment securities. See notes to financial statements 10 Tax-Advantaged Dividend Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 6-30-09 (unaudited) This Statement of Assets and Liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $834,638,925) $676,891,684 Dividends and interest receivable 2,939,207 Due from adviser 938 Prepaid trustee expenses 27,122 Other receivables and prepaid assets 9,193 Total assets Liabilities Due to custodian 254,014 Payable for investments purchased 641,886 Committed facility agreement payable (Note 9) 226,300,000 Unrealized depreciation of swap contracts (Note 3) 4,742,562 Interest payable 18,724 Payable to affiliates Accounting and legal services fees 29,257 Management fees 4,691 Other liabilities and accrued expenses 85,155 Total liabilities Net assets Capital paid-in 726,751,902 Accumulated distributions in excess of net investment income (5,215,018) Accumulated net realized gain (loss) on investments and swap agreements (111,255,226) Net unrealized appreciation (depreciation) on investments and swap agreements (162,489,803) Net assets Net asset value per share Based on 38,400,117 shares of beneficial interest outstanding — Unlimited number of shares authorized with no par value. $11.66 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 11 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 6-30-09 (unaudited) 1 This Statement of Operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $26,099) $25 Interest 2,666 Total investment income Expenses Investment management fees (Note 6) 2,337,096 Transfer agent fees (Note 6) 18,660 Accounting and legal services fees (Note 6) 82,374 Trustees’ fees (Note 6) 22,546 Printing and postage fees (Note 6) 122,613 Professional fees 67,181 Custodian fees 48,755 Registration and filing fees 20,315 Interest expense (Note 9) 1,961,297 Miscellaneous 2,911 Total expenses Less expense reductions (Note 6) (520,970) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (90,349,075) Swap contracts (329,294) Change in net unrealized appreciation (depreciation) of Investments 64,370,708 Swap contracts (116,832) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 1-1-09 to 6-30-09. See notes to financial statements 12 Tax-Advantaged Dividend Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Six months Year ended ended 6-30-09 1 12-31-08 Increase (decrease) in net assets From operations Net investment income $21,478,227 $45,341,667 Net realized loss (90,678,369) (10,172,908) Change in net unrealized appreciation (depreciation) 64,253,876 (273,056,724) Distributions to APS — (6,127,843) Decrease in net assets resulting from operations Distributions to shareholders From net investment income (26,672,127) 2 (39,254,688) From net realized gain — (6,140,997) From tax return of capital — (17,698,324) Total distributions From Fund share transactions (Note 7) Total decrease Net assets Beginning of period 480,269,660 840,936,468 End of period Accumulated distributions in excess of net investment income 1 Semiannual period from 1-1-09 to 6-30-09. Unaudited. 2 A portion of the distributions may be deemed a tax return of capital at year-end. See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 13 F I N A N C I A L S T A T E M E N T S Statement of cash flows 6-30-09 (unaudited) This statement of cash flows shows cash flow from operating and financing activities for the period stated. For the period ended 6-30-09 Cash flows from operating activities Net decrease in net assets from operations ($4,946,266) Net decrease in net assets from operations excluding distributions to preferred shareholders Adjustments to reconcile net decrease in net assets from operations to net cash provided by operating activities: Investments purchased (616,918,149) Investments sold 641,347,247 Net amortization of premium (discount) (39,106) Decrease in dividends and interest receivable (129,011) Decrease in receivable from affiliates (9,234) Increase in payable for investments purchased 386,911 Increase in receivable for investments sold 11,723,642 Decrease in prepaid Committed Facility Agreement administration fees (107,250) Decrease in unrealized depreciation of swap contracts (116,832) Decrease in payable to affiliates (24,892) Increase in interest payable 3,508 Decrease in accrued expenses (67,764) Net change in unrealized (appreciation) depreciation on investments (64,370,708) Net realized gain on investments 90,349,075 Net cash provided by operating activities Cash flows from financing activities Repayments of committed facility agreement payable (40,900,000) Repurchase of common shares (859,412) Distributions to common shareholders (26,672,127) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements 14 Tax-Advantaged Dividend Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 6-30-09 1 12-31-08 12-31-07 12-31-06 12-31-05 2 12-31-04 Per share operating performance Net asset value, beginning of year 4 Net investment income 5 0.56 1.13 1.26 1.43 6 1.22 1.14 Net realized and unrealized gain (loss) on investments (0.69) (7.07) (1.98) 3.62 (0.23) 1.54 Distribution to APS — (0.15) (0.41) (0.39) (0.29) (0.29) Total from investment operations Less distributions to common shareholders From net investment income 20 (0.99) (1.19) (1.16) (1.16) (0.87) From net realized gain — (0.15) (0.59) (0.53) (0.09) — From tax return of capital — (0.44) — Total distributions Anti-dilutive impact of repurchase plan — 7 7 — Capital charges Offering costs related to common shares — (0.02) Offering costs and underwriting discounts related to APS — (0.12) Net asset value, end of year Per share market value, end of year Total return at net asset value (%) 9 10 10 Total return at market value (%) 8 9 Ratios and supplemental data Net assets applicable to common shares, end of year (in millions) $448 $480 $841 $964 $838 $862 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interest expense) 1.41 13 1.42 1.27 14 1.28 14 1.32 14 1.23 Interest expense (Note 10) 1.01 13 0.87 — Expenses before reductions (including interest expense) 2.42 13 2.29 1.27 14 1.28 14 1.32 14 1.23 Expenses net of all fee waivers (excluding interest expense) 1.14 13 1.12 0.99 1.00 1.03 0.95 13 Expenses net of all fee waivers (including interest expense) 2.15 13 1.99 0.99 15 1.00 15 1.03 15 0.95 Net investment income 11.08 13 7.02 5.65 16 6.76 16 5.97 16 6.11 Portfolio turnover (%) 9 29 26 41 24 42 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights (continued) Period ended 6-30-09 1 12-31-08 12-31-07 12-31-06 12-31-05 2 12-31-04 Senior securities Total value of APS outstanding (in millions) — — $380 $380 $380 $380 Involuntary liquidation preference per unit (in thousands) — — $25 $25 $25 $25 Average market value per unit (in thousands) — — $25 $25 $25 $25 Asset coverage per unit 17 — — $81,737 $88,352 $79,901 $79,542 Total debt outstanding end of period (in millions) (Note 9) $226 $267 — Asset coverage per $1,000 of APS 18 — — $3,212 $3,536 $3,207 $3,268 Asset coverage per $1,000 of debt 19 $2,979 $2,797 — 1 Semiannual period from 1-1-09 to 6-30-09. Unaudited. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Commencement of operations period from 2-27-04 to 12-31-04. 4 Reflects the deduction of a $0.90 per share sales load. 5 Based on the average of the shares outstanding. 6 Net investment income per share and the ratio of net investment income to average net assets reflects a special dividend received by the Fund for the periods ended June 30 and December 31, 2008, which amounted to $0.13 per share and 0.63% of average net assets, respectively. 7 The repurchase plan was completed at an average repurchase price of $9.79 and $14.92, respectively, for 87,800 shares and 3,589,570 shares, respectively. The redemptions for the periods ended June 30, 2009 and December 31, 2008 were $859,412 and $53,556,991, respectively, and had a less than $0.005 and $0.16 NAV impact, respectively. 8 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during the period. 9 Not annualized. 10 Unaudited. 11 Total returns would have been lower had certain expenses not been reduced during the periods shown. 12 Assumes dividend reinvestment and a purchase at $20.01 per share on the inception date and a sale at the current market price on the last day of the period. 13 Annualized. 14 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.89%, 0.91%, 0.90% and 0.90% for the years ended 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 15 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.69%, 0.71%, 0.70% and 0.70% for the years ended 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 16 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 4.42%, 4.14%, 4.74% and 4.03% for the years ended 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 17 Calculated by subtracting the Fund’s total liabilities from the Fund’s total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 18 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end (Note 8). 19 Asset coverage equals the total net assets plus borrowings divided by the committed facility agreement of the Fund outstanding at period end (Note 8). 20 A portion of the distributions may be deemed a tax return of capital at year-end. See notes to financial statements 16 Tax-Advantaged Dividend Income Fund | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Tax-Advantaged Dividend Income Fund (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended . The Fund began operations February 27, 2004. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements . Actual results could differ from those estimates . The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p
